Citation Nr: 0600064	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 23, 1997, for 
the grant of service connection for herniated nucleus 
pulposus of the cervical spine with degenerative changes and 
spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.      


FINDINGS OF FACT

1.  In September 1991, the RO denied entitlement to service 
connection for a cervical spine disorder, and that decision 
is final.

2.  A claim to reopen was not received by VA until April 23, 
1997.


CONCLUSION OF LAW

The criteria for an effective date prior to April 23, 1997, 
for entitlement to service connection for the grant of 
service connection for herniated nucleus pulposus of the 
cervical spine with degenerative changes and spinal stenosis 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the October 2002 adjudication of 
the claim of entitlement to service connection, VA notified 
the veteran by a letter dated in June 2002 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The Board notes that 
the RO's June 2002 letter informed the veteran of the 
requirements needed to establish entitlement to service 
connection.  This notification, however, would also apply to 
the "downstream" issue of entitlement to an earlier 
effective date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The issue of entitlement to an earlier effective date is 
decided on the evidence of record, and providing a current 
examination or obtaining other additional evidence is not 
relevant to the issue currently on appeal.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
There are no specific statutory or regulatory provisions 
governing secondary service connection.  The effective date 
of the grant of benefits based on a reopened claim shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  

In September 1991, the RO denied entitlement to service 
connection for a cervical spine disorder.  Later that month, 
the veteran was notified of this decision and of his 
appellate rights.  He did not appeal, and the September 1991 
decision became final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

In October 2002, the RO granted entitlement to service 
connection for herniated nucleus pulposus of the cervical 
spine with degenerative changes and spinal stenosis.  An 
effective date of April 23, 1997, was assigned, based on the 
date of receipt of an executed VA Form 21-526, Veteran's 
Application for Compensation or Pension.
 
The veteran contends that the effective date for entitlement 
to service connection should be in June or September 1991, 
when he originally filed his claim.  The provisions of 
38 U.S.C.A. § 5110(a) are clear that an award based on an 
attempt to reopen a claim of compensation "shall" not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  That the veteran's 
cervical disability was present in 1991 is irrelevant for 
effective date purposes.  Here, the VA Form 21-526 received 
on April 23, 1997, was the earliest dated submission by the 
veteran after he received notice of the September 1991 rating 
decision.  Therefore, there are no documents that can be 
construed as a claim prior to April 23, 1997.

Accordingly, the date of receipt of the veteran's claim, 
April 23, 1997, being later than the date entitlement arose, 
is the appropriate effective date for service connection 
under the provisions of 38 U.S.C.A. § 5110.  See also 38 
C.F.R. § 3.400(r).


ORDER

An effective date prior to April 23, 1997, for the grant of 
service connection for herniated nucleus pulposus of the 
cervical spine with degenerative changes and spinal stenosis 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


